Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 10/21/2020.
	Claims 1-11 are pending.
Claims 1-11 are amended.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Chan (Pub. No. US 2011/0179123 A1) in view of Yoder (Pub. No. US 2017/0216610 A1).

Regarding claim 1, Chan teaches a medical device comprising: a control unit which is configured to control functions of the medical device, wherein the control unit comprises the following: - a processor (Chan Fig. 2A, data server 105 is in medical apparatus 101 & ¶ [0049], “Data server 105, as discussed above with reference to FIG. 2, can comprise embedded computing platform 110 (e.g., a processor)”), and - a network interface for exchanging data with other devices via a network (Chan Fig. 2A and Fig. 1, network bridge 102 is the network interface & ¶ [0043], “Network bridge 102 transmits data from medical apparatus 101 to network 230”), wherein - the network interface is configured to exchange data using a first communication protocol (Chan ¶ [0043], “In order for network bridge 102 to receive and send data, network bridge 102 can be configured to translate the data to various formats. For example, network bridge 102 can be configured to translate serial data from medical apparatus 101 to TCP/IP or UDP packets for transmission over network 230.”), and - to translate data received via the network into a second communication protocol and to forward the translated data to the processor (Chan ¶ [0043], “Network bridge 102 transmits data from medical apparatus 101 to network 230 and receives data from network 230 and sends data back to medical apparatus 101. In order for network bridge 102 to receive and send data, network bridge 102 can be configured to translate the data to various formats.”)
Chan teaches “an incoming email addressed to the medical device 100 can be blocked if it is not from a trusted source, and/or if the message portion is not formatted properly (e.g., does not include a valid command or authentication signature).” Chan ¶ [0061]. However, Chan does not explicitly teach wherein - the processor (in the medical device) is configured to compare data received from the network interface with permissible and/or expected data, and to reject or ignore data received from the network interface if these do not match permissible and/or expected data.
Yoder teaches wherein - the processor is configured to compare data received from the network interface with permissible and/or expected data, and to reject or ignore data received from the network interface if these do not match permissible and/or expected data (Yoder Fig. 1 & ¶ [0062], communications between external device and implantable device are over a network and Fig. 2 & ¶¶ [0064]-[0067], components within an implantable medical device will receive a request with information from an external device 116 and will reject an improperly authorized request – “based on a determination that the external device 116 fails to be authorized to communicate with the implantable device 104, in one or more embodiments, the communication component 202 can reject the request from the external device 116, disable the unsecure telemetry connection, and/or forgo establishment of the secure telemetry session with the external device 116.” – “external device 116 can provide the implantable device 104 with information indicating communication parameters for the telemetry session. In some embodiments, the information can also include authentication information for the external device 116 that uniquely identifies the external device 116 (e.g., a device identification number, an encrypted key, a MAC, or other suitable authentication information). The implantable device 104 can process the information to determine whether the external device 116 is authorized to communicate with the implantable device 104.” – “the implantable device 104 can determine whether the information has been encrypted with a particular expected key that allows the implantable device 104 to decrypt the information, whether the information includes a valid sequence identifier, whether the information has a valid cyclic redundancy check (CRC), whether the information has a valid MAC and/or whether the information is configured as a valid command Based on a determination that the information fails to pass one or more of these security checks, the authorization component 204 can determine that the external device 116 is unauthorized to communicate with the implantable device 104”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chan and Yoder to teach a medical device authenticating external communications because it secures the medical device prior to exchange of sensitive data. Yoder ¶ [0064]. 

Regarding claim 2, Chan and Yoder teach the medical device according to claim 1. 
Chan does not explicitly teach wherein the processor executes a filter algorithm by means of which the received data is compared with permissible and/or expected data.
Yoder teaches wherein the processor executes a filter algorithm by means of which the received data is compared with permissible and/or expected data (Yoder Figs. 1 & 2 and ¶¶ [0064]-[0067], components within an implantable medical device will receive a request with information from an external device 116 and will reject an improperly authorized request – “based on a determination that the external device 116 fails to be authorized to communicate with the implantable device 104, in one or more embodiments, the communication component 202 can reject the request from the external device 116, disable the unsecure telemetry connection, and/or forgo establishment of the secure telemetry session with the external device 116.” – “external device 116 can provide the implantable device 104 with information indicating communication parameters for the telemetry session. In some embodiments, the information can also include authentication information for the external device 116 that uniquely identifies the external device 116 (e.g., a device identification number, an encrypted key, a MAC, or other suitable authentication information). The implantable device 104 can process the information to determine whether the external device 116 is authorized to communicate with the implantable device 104.” – “the implantable device 104 can determine whether the information has been encrypted with a particular expected key that allows the implantable device 104 to decrypt the information, whether the information includes a valid sequence identifier, whether the information has a valid cyclic redundancy check (CRC), whether the information has a valid MAC and/or whether the information is configured as a valid command Based on a determination that the information fails to pass one or more of these security checks, the authorization component 204 can determine that the external device 116 is unauthorized to communicate with the implantable device 104”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chan and Yoder to teach a medical device authenticating external communications because it secures the medical device prior to exchange of sensitive data. Yoder ¶ [0064]. 

Regarding claim 3, Chan and Yoder teach the medical device according to claim 1. Chan furthermore teaches wherein the network interface comprises a microcontroller which is configured -3-New U.S. Patent Application - to translate data received via the network into the second communication protocol and to send it to the, processor, and/or - to translate data received from the processor into the first communication protocol and to send it to the network (Chan ¶ [0043], “Network bridge 102 transmits data from medical apparatus 101 to network 230 and receives data from network 230 and sends data back to medical apparatus 101. In order for network bridge 102 to receive and send data, network bridge 102 can be configured to translate the data to various formats. For example, network bridge 102 can be configured to translate serial data from medical apparatus 101 to TCP/IP or UDP packets for transmission over network 230”; see also ¶ [0086] regarding minicomputers).

Regarding claim 4, Chan and Yoder teach the medical device according to claim 1. Chan furthermore teaches the medical device according to claim 1, wherein the medical device comprises a housing and that the network interface is arranged in the housing (Chan Fig. 2A, medical device 100 houses network bridge 102 & [0032]; see also Figs. 2D and 2E & ¶ [0051], regarding a circuit board; see also ventilator 100 in Fig. 7 & ¶ [0090]).

Regarding claim 5, Chan and Yoder teach the medical device according to claim 1. Chan furthermore teaches the medical device according to claim 4. Chan furthermore teaches wherein the network interface is arranged and designed in the housing in such a way that a connection to the network interface can be established from outside the housing (Chan Fig. 2E & ¶ [0051], regarding ports used to connect to external devices; see also ¶ [0032] and “the ventilator described in U.S. Pat. No. 7,040,318 and incorporated herein by reference”).
Regarding claim 6, Chan and Yoder teach the medical device according to claim 1. Chan furthermore teaches wherein the second communication protocol is a pure data exchange protocol (Chan ¶ [0050], “network bridge 102 may translate the received request into a standard format for transmission to medical apparatus 101. For example, network bridge 102 may translate the email request into the standard format for transmission via the RS232 port [serial port for pure data exchange]”).

Regarding claim 7, Chan and Yoder teach the medical device according to claim 1. Chan furthermore teaches wherein the second communication protocol is an SPI protocol (Chan ¶ [0050], “network bridge 102 may translate the received request into a standard format for transmission to medical apparatus 101. For example, network bridge 102 may translate the email request into the standard format for transmission via the RS232 port”).

Regarding claim 8, Chan and Yoder teach the medical device according to claim 3. Chan furthermore teaches wherein the control unit further comprises a memory element (Chan Fig. 2A, data server 105 is in medical apparatus 101 & ¶ [0049], “Data server 105, as discussed above with reference to FIG. 2, can comprise embedded computing platform 110 (e.g., a processor) and embedded storage device 124. Embedded storage device 124 may contain instructions and/or data for performing one or more methods of the present invention by embedded computing platform 110.”).
Chan does not explicitly teach storing a list of expected and/or permissible data.
However, Yoder teaches storing a list of expected and/or permissible data (Yoder ¶¶ [0064]-[0067], components within an implantable medical device will receive a request with information from an external device 116 and will reject an improperly authorized request – “based on a determination that the external device 116 fails to be authorized to communicate with the implantable device 104, in one or more embodiments, the communication component 202 can reject the request from the external device 116, disable the unsecure telemetry connection, and/or forgo establishment of the secure telemetry session with the external device 116.” – “external device 116 can provide the implantable device 104 with information indicating communication parameters for the telemetry session. In some embodiments, the information can also include authentication information for the external device 116 that uniquely identifies the external device 116 (e.g., a device identification number, an encrypted key, a MAC, or other suitable authentication information). The implantable device 104 can process the information to determine whether the external device 116 is authorized to communicate with the implantable device 104.” – “the implantable device 104 can determine whether the information has been encrypted with a particular expected key that allows the implantable device 104 to decrypt the information, whether the information includes a valid sequence identifier, whether the information has a valid cyclic redundancy check (CRC), whether the information has a valid MAC and/or whether the information is configured as a valid command Based on a determination that the information fails to pass one or more of these security checks, the authorization component 204 can determine that the external device 116 is unauthorized to communicate with the implantable device 104”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chan and Yoder to teach a medical device storing information for authenticating external communications because it secures the medical device prior to exchange of sensitive data. Yoder ¶ [0064]. 

Chan and Yoder teach all the limitations of claims 10-11 as asserted above with regard to claims 1-2, respectively. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Chan (Pub. No. US 2011/0179123 A1) in view of Yoder (Pub. No. US 2017/0216610 A1) and further in view of Heinsrichs (Pat. No. US 6,092,722)

Regarding claim 9, Chan and Yoder teach the medical device according to claim 1.
Chan and Yoder do not explicitly teach wherein the medical device is an electrosurgical high frequency generator and/or an ultrasonic generator. 
However, Heinsrichs teaches wherein the medical device is an electrosurgical high frequency generator and/or an ultrasonic generator (Heinsrichs column 8, lines 26-35, electrosurgical high frequency generator is taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chan, Yoder and Heinsrichs to teach an electrosurgical high frequency generator because this is merely combining prior art elements (electrosurgical high frequency generator) according to known methods (methods taught by Chan and Yoder) to yield predictable results. MPEP 2143(I).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Steinkogler (Pub. No. US 2008/0040788 A1) teaches “The apparatus according to the invention with bidirectional packet filtering 18 protects a medical device 10 against possible attacks which may come from the insecure area 11b of the communication network 11” Steinkogler ¶ [0043].
Wehba (Pub. No. US 2007/0233521 A1) teaches “if the medical device specific delivery information is transmitted to the infusion pump 3130, 3230 without the security token, the infusion pump 3130, 3230 will automatically reject the medical device specific delivery information, and will prevent the infusion pump 3130, 3230 from being programmed utilizing the medical device specific delivery information” Wehba ¶ [0103].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/31/2022